Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16, line 1, --granular-- has been inserted after “bulk”.


      Allowable Subject Matter
3.	Claims 1-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
	None of the prior art of record teaches or suggests a vibrating portable drainage system for draining water from bulk granular material to be located on a flat surface sloped at approximately 2 to 3 degrees, said portable drainage system comprising perforated header pipe on a downslope side at the flat surface receiving (1) air from the inlet pipe via the cross slots, and (2) water from the bulk granular material flowing through the vertical holes in the bottom of the rigid boxes and via the cross slots, and a high flexural strength over the top of the rigid boxes and the expanded geosynthetic material filled with the bulk granular material, vibrating modular units interspersed among the rectangular modular units to cause the rigid boxes to vibrate.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        01/15/22